United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1441
                                   ___________

Eddie David Cox,                        *
                                        *
            Appellant                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
United States of America,               *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                        *
                                   ___________

                         Submitted: November 13, 2001
                           Filed: November 26, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and STAHL,1 Circuit Judges.
                             ___________

PER CURIAM.

      Eddie David Cox appeals the District Court's2 decision denying his request,
pursuant to Fed. R. Civ. P. 60(b), to correct or amplify a 1982 ruling granting the
appellant’s motion to vacate a conviction for drug trafficking. Petitioner maintains


      1
        The Honorable Norman H. Stahl, United States Circuit Judge for the First
Circuit, sitting by designation.
      2
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
that the District Court abused its discretion by summarily denying his request that the
court explain the basis for its 1982 ruling, without holding a hearing or appointing
counsel. However, Appellant's eighteen year delay in filing this motion far exceeds
the “reasonable time frame” established by Rule 60(b). Accordingly, we affirm the
judgment of the District Court. See 8th Cir. R. 47B.



A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-